Citation Nr: 0114225	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-18 816	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr. Esq.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1942 to October 1945.

2.  On December 18, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on January [redacted], 
2000, while his appeal was pending before the United States 
Court of Appeals for Veterans Claims (Court).

3.  In March 2001, the Court vacated the Board's May 24, 1999 
decision and dismissed the appeal for lack of jurisdiction.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of his 
appeal to the Court of Appeals for Veterans Claims.  As a 
matter of law, veterans' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 (2000).


In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.




		
JAMES W. ENGLE
Acting Member, Board of Veterans' Appeals

 



